Memorándum.
Order reversed and the matter remitted to the Supreme Court, Rockland County, for further proceedings in accordance with the following memorandum: In our view, the principle of Baxstrom v. Herold (383 U. S. 107); Gideon v. Wainwright (372 U. S. 335); Douglas v. California (372 U. S. 353); Lane v. Brown (372 U. S. 477); Griffin v. Illinois (351 U. S. 12), and of similar cases, demonstrates that an indigent mental patient, who is committed to an institution, is entitled, in a habeas corpus proceeding (brought to establish his sanity), to the assignment of counsel as a matter of constitutional right.